Citation Nr: 1823772	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for a right knee disability, to include whether new and material evidence has been received to reopen the claim.

3.  Entitlement to service connection for an acquired psychiatric disorder, other than adjustment disorder with anxiety, claimed as post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.

6.  Entitlement to service connection for a disability manifest by chronic fatigue, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.

7.  Entitlement to service connection for a disability manifest by pain throughout the body, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for a right shoulder disability.

10.  Entitlement to service connection for a left ankle disability.

11.  Entitlement to service connection for a right ankle disability.

12.  Entitlement to service connection for a left wrist disability.

13.  Entitlement to service connection for a right elbow disability.

14.  Entitlement to service connection for right upper extremity neuritis.

15.  Entitlement to service connection for right lower extremity neuritis.

16.  Entitlement to service connection for left upper extremity peripheral neuropathy.

17.  Entitlement to service connection for left lower extremity peripheral neuropathy.

18.  Entitlement to a higher initial rating for adjustment disorder with anxiety, currently rated as 30 percent disabling.

19.  Entitlement to a total disability rating based on individual unemployability.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to March 1995, to include service in the Southwest Asia theater of operations.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The March 2013 rating decision denied service connection for multiple disabilities and entitlement to TDIU.  The Board will discuss several aspects of the March 2013 rating decision to clarify the issues on appeal before proceeding to the merits of the Veteran's claims.

The Veteran's service connection claims for hypertension and a right knee disability were previously denied by a final July 2002 rating decision; therefore, new and material evidence is required to reopen the claims.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  The March 2013 rating decision reopened but ultimately denied the claims.  A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The Board has recharacterized the issues relating to hypertension and a right knee disability to reflect this procedural posture.

In his March 2012 VA 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran claimed entitlement to service connection for "joint [and] pain all over body pain."  The March 2013 rating decision denied service connection for disabilities relating to several specific joints, to include the right shoulder, right elbow, left wrist, low back, right knee, right ankle, and left ankle.  The March 2013 rating decision also denied service connection for right upper neuritis, right lower extremity neuritis, left upper peripheral neuropathy, and left lower extremity neuropathy, which the Agency of Original Jurisdiction (AOJ) related back to the Veteran's claim for joint and body pain.  In the interest of due process, the Board will not remove these specific issues from the current appeal, but it will add a more generalized issue related to multi-joint and body pain under Diagnostic Code 5025 (relating to fibromyalgia) to comport with the Veteran's initial claim.  See 38 C.F.R. § 3.317(a)(2).  The Board notes the caveat of being "due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia" has not been included in the issues related to individually delineated joints and extremities, as the issue relating to a disability manifest by pain throughout the body represents the Veteran's initial claim of joint and pain all over body pain under the provisions of 38 C.F.R. § 3.317.  The issues related to individually delineated joints and extremities represent direct service connection claims, as this theory of entitlement has been raised by the record due to the opinions requested by the AOJ from the initial VA examiner.  See Robinson v. Shinseki, 557 F.3d 1355 (2009) (indicating the Board is required to address all theories of entitlement raised by the record).  This will lead to greater clarity in the adjudication of the Veteran's claims since he has elected to withdraw some of the individualized claims, as discussed in more detail below.

The Board notes the March rating decision denied service connection for "chronic enteritis and colitis" and "gastroesophageal reflux disease (GERD) with hiatal hernia with esophagitis."  The Board has recharacterized these issues into a single issue that encompasses any current gastrointestinal disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The March 2013 rating decision also denied service connection for chronic adjustment disorder with anxiety, short term memory loss, and hypochondriasis.  The Board notes a service connection claim for an acquired psychiatric disorder includes any disorder that is reasonably encompassed by the Veteran's reported symptomatology.  Id.  Although a May 2014 rating decision granted service connection for adjustment disorder with anxiety, the Board finds the issue of entitlement to service connection for an acquired psychiatric disorder, other than adjustment disorder with anxiety, remains on appeal as the Veteran has continued to assert that service connection for PTSD is warranted in his case.

The Board also finds the record includes a notice of disagreement regarding the initial rating assigned for adjustment disorder with anxiety by the May 2014 rating decision.  In August 2014, the Veteran's wife submitted an inquiry to the VA Inquiry Routing and Information System (IRIS) disagreeing with the initial rating assigned for adjustment disorder with anxiety that includes a specific argument as to why a higher rating was warranted for the disability.  This inquiry was forwarded to the AOJ and associated with the claims file.  This informal disagreement was received before a recent VA regulatory change that requires all claims and notices of disagreement to be file on standardized forms.  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  Yet, the AOJ has not issued a statement of the case regarding the initial rating assigned for adjustment disorder with anxiety.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran appeared at a hearing before the undersigned in October 2017.  At the outset of the hearing, the undersigned recited the issues listed in the Veterans Appeals Control and Locator System (VACOLS) and indicated service connection claims for bilateral hearing loss and tinnitus were on appeal.  The Board finds the issues of service connection for bilateral hearing loss and tinnitus are not on appeal and were erroneously added to VACOLS when the AOJ certified the Veteran's appeal to the Board.  The previously noted final July 2002 rating decision denied service connection claims for bilateral hearing loss and tinnitus.  In contrast to the service connection claims for hypertension and a right knee disability, a request to reopen the service connection claims for bilateral hearing loss and tinnitus was not included in the March 2012 claim that led to the present appeal or any subsequent statement by the Veteran.  The issues of service connection for bilateral hearing loss and tinnitus have not been addressed in a rating decision since the July 2002 rating decision and were not included in the October 2014 statement of the case for the present appeal.  As such, the Board will not give further consideration to the issues of service connection for bilateral hearing loss and tinnitus, as it does not have jurisdiction to review issues that have not been previously addressed by the AOJ.

The issues of service connection for hypertension, a right knee disability; an acquired psychiatric disorder (other than adjustment disorder with anxiety), a gastrointestinal disability, headaches, a disability manifest by chronic fatigue, a disability manifest by pain throughout the body, a low back disability, a right shoulder disability, right upper extremity neuritis, right lower extremity neuritis, left upper extremity peripheral neuropathy, and left lower extremity peripheral neuropathy; a higher initial rating for adjustment disorder with anxiety; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran withdrew his appeals of the denials of service connection for right elbow, left wrist, right ankle, and left ankle disabilities on the record during the October 2017 hearing before the undersigned.

2.  VA has received previously unconsidered evidence since a final July 2002 rating decision that denied service connection for hypertension and a right knee disability that relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the denials of service connection for right elbow, left wrist, right ankle, and left ankle disabilities have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence has been received to reopen the service connection claims for hypertension and a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).

The Veteran withdrew his appeals of the denials of service connection for right elbow, left wrist, right ankle, and left ankle disabilities on the record during the October 2017 hearing before the undersigned.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeals of the denials of service connection for right elbow, left wrist, right ankle, and left ankle disabilities.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the issues, and they are dismissed.


II.  New and Material Evidence

As noted in the introduction, the Board finds new and material evidence is required to reopen the Veteran's service connection claims for hypertension and a right knee disability.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.  Newly received evidence is sufficient to reopen a claim when it triggers VA's duty to provide an examination.  See Shade, 24 Vet. App. at 118-19 (indicating new evidence raises a "reasonable possibility of substantiating the claim" if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

Here, the AOJ determined new VA examinations were necessary regarding the Veteran's service connection claims for hypertension and a right knee disability based on his recently submitted lay statements regarding the claims.  The Board finds no reason to disturb the AOJ's findings in this regard because the Veteran's reports are presumed credible in the context of reopening.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (indicating evidence is presumed credible in the context of reopening).  As such, the Board finds reopening of the service connection claims for hypertension and a right knee disability is warranted.


ORDER

The appeals of the denials of service connection for right elbow, left wrist, right ankle, and left ankle disabilities are dismissed.

The service connection claims for hypertension and right knee disabilities are reopened.


REMAND

As noted in the introduction, the Board finds the Veteran filed a timely notice of disagreement regarding the May 2014 rating decision with respect to the initial rating assigned for adjustment disorder with anxiety, which puts the issue in appellate status.  He has not been issued a statement of the case regarding the initial rating assigned for adjustment disorder with anxiety.  The Board is required to remand the issue for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9(c).

The record reflects the Veteran has been granted disability benefits by the Social Security Administration (SSA).  There is no indication that SSA records have been requested.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  In cases where VA is uncertain as to the relevance of the records, such as this case, VA should be guided by the principles underlying the pro-claimant VA system.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran has reported that he was diagnosed as having hypertension by a private physician in approximately 1996 or 1997 shortly after his separation from service.  There are no treatment records for this period in the claims file.  VA's duty to assist requires reasonable efforts to ensure all available private treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  The Board finds these records to be of particular importance as hypertension constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309, which allows for service connection on a presumptive basis if the chronic disease manifest to a compensable degree within one year of separation from service.

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  As noted in the introduction the issues of service connection for low back, right shoulder, and right knee disabilities have been raised by the record as part and parcel of the Veteran's claim of entitlement for a disability manifested by joint pain due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.  See Robinson v. Shinseki, 557 F.3d 1355 (2009) (indicating the Board is required to address all theories of entitlement raised by the record).  The Board finds the rationale provided by the December 2012 VA examiner with regard to direct service connection for right shoulder and right knee disabilities is inadequate to make an informed decision on the Veteran's claim.  The December 2012 VA examiner indicated the right shoulder and right knee symptoms should not be deemed the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness because they are associated with a condition/disease with a clear and specific etiology and diagnosis, while simultaneously indicating direct service connection is not warranted because there is no permanent residual or chronic right shoulder and/or right knee disability.  The Board is simply unable to resolve the inconsistency in the rationale provided regarding these claims and deems a new examination necessary with respect to the issues of service connection for right shoulder and right knee disabilities.

The Board also finds a new examination is necessary regarding the Veteran's service connection claims for possible manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The Board notes medical evidence of nexus is not required under the provisions of 38 C.F.R. § 3.317, but the Board deems further clarification as to whether the Veteran's current symptoms are the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness is necessary to make an informed decision of some aspects of the Veteran's claims.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The December 2012 VA examiner determined that all of the Veteran's current gastrointestinal symptoms are the result of diagnosed conditions and therefore not the result of an undiagnosed illness.  The Board notes this opinion does not conclude the inquiry under 38 C.F.R. § 3.317.  The Board must also address whether the current gastrointestinal symptoms are the result of a "functional gastrointestinal disorder" (such as Irritable Bowel Syndrome) under 38 C.F.R. § 3.317(a)(2)(i)(B)(3) (relating to a medically unexplained chronic multisymptom illness).  The December 2012 did not address this aspect of the Veteran's claim.  Similarly, the December 2012 VA examiner addressed specific joints in the context of the Veteran's claim for a disability manifest by pain throughout the body and determined that the complaints of joint pain are associated with diagnosable conditions, but she did not adequately address whether the Veteran's reports of pain throughout the body are the result of a medically unexplained chronic multisymptom illness, such as fibromyalgia.  See 38 C.F.R. § 3.317(a)(2)(i)(B)(2) (listing fibromyalgia as a medically unexplained chronic multisymptom illness); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (indicating fibromyalgia as a condition that results in widespread musculoskeletal pain and tender points).  Thus, an opinion addressing these aspects of the Veteran's claims is necessary.

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As noted in the introduction, the Veteran seeks entitlement to service connection for PTSD.  The AOJ denied service connection based on a lack of clinical diagnosis; however, the Veteran has not been provided a PTSD examination.  There is evidence that suggests he may have PTSD, and he served in the Persian Gulf during Operation Desert Shield/Storm and reports psychiatric symptoms.  Thus, the Board finds a PTSD examination is necessary to make an informed decision on the Veteran's claim.

The issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded to the AOJ for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Request any records that may be available from the Social Security Administration (SSA).  Associate any obtained records with the claims file.  If the records are unable to be obtained, associate documentation of all efforts to obtain the records and make appropriate findings consistent with statute and regulation as to why efforts to obtain the records ceased.

2.  Issue a statement of the case regarding the initial rating assigned for adjustment disorder with anxiety.  

3.  Make reasonable efforts to assist the Veteran in obtaining any outstanding private treatment records related to treatment for hypertension in approximately 1996 or 1997.

4.  Schedule the Veteran for a new examination regarding his service connection claim for a right knee disability.

The selected examiner must provide an opinion addressing whether the Veteran has a current right knee disability that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.  Please note the examiner is not asked to address whether the reports of right knee pain are the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness and should limit his or her discussion to direct service connection based on the available service treatment records and other evidence of record.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

5.  Schedule the Veteran for a new examination regarding his service connection claim for a right shoulder disability.

The selected examiner must provide an opinion addressing whether the Veteran has a current right shoulder disability that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.  Please note the examiner is not asked to address whether the reports of right shoulder pain are the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness and should limit his or her discussion to direct service connection based on the available service treatment records and other evidence of record.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

6.  Schedule the Veteran for a new examination regarding his service connection claim for a gastrointestinal disability, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.

The examiner is asked to address all gastrointestinal manifestations (both upper and lower).  If the examiner attributes any gastrointestinal manifestation to a diagnosed condition, the examiner must state whether the condition constitutes a functional gastrointestinal disorder under 38 C.F.R. § 3.317(a)(2)(i)(B)(3) (relating to a medically unexplained chronic multisymptom illness).

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

7.  Schedule the Veteran for a new examination regarding his service connection claim for a disability manifest by pain throughout the body, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.

The examiner is asked to address the Veteran's reports of pain throughout the body.  The examiner is asked to specifically address whether the Veteran at least as likely as not (50 percent probability or greater) has medically unexplained chronic multisymptom illness, such as fibromyalgia, that results in pain throughout the body.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

8.  Schedule the Veteran for a VA PTSD examination.

The selected examiner must provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD as a result of military service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

9.  Readjudicate the issues on appeal, to include TDIU on an extra-schedular basis if necessary.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


